Exhibit 10.9

AMENDMENT TO

MORGAN STANLEY 401(k) PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

1. Effective January 1, 2010, Section 2, Definitions, shall be amended by
deleting clause (f) in the third sentence of the first paragraph of the
definition of “Earnings” and inserting the following in lieu thereof:

“(f)(1) for a Participant whose employment with the Affiliated Group terminates
on or after January 1, 2010, amounts paid after the 10th day of the month
following the month in which the Participant’s employment with the Affiliated
Group terminates; (2) for a Participant whose employment with the Affiliated
Group terminates on or before December 1, 2009, amounts paid more than 30 days
after the date on which the Participant’s employment with the Affiliated Group
terminates; and (3) for a Participant whose employment terminates within the 30
days prior to January 1, 2010, the provision in (f)(1) or (f)(2) that results in
the larger amount of Earnings for such Participant,”

2. Effective November 30, 2009, Section 2, Definitions, shall be amended by
adding the following at the end of the definitions of “Discover Stock Fund” and
“Investment Funds”:

“Effective November 30, 2009, the Discover Stock Fund shall no longer be an
Investment Fund under the Plan.”

3. Effective December 23, 2009, Section 5(a)(iii), Catch-Up Contributions, is
amended by inserting the following as the penultimate sentence thereof:

“Effective December 23, 2009, to the extent permitted by the Plan Administrator,
catch-up contributions made by a Participant may be designated as Roth catch-up
contributions, which shall be separately accounted for by the Plan
Administrator.”

4. Effective January 1, 2008, Section 5(d), Distribution of Excess Elective
Deferrals, is amended by deleting the parenthetical phrase in the third sentence
thereof and inserting “(adjusted for any income or loss allocable through the
end of the tax year for which such Excess Elective Deferral was made)” in lieu
thereof.

5. Effective January 1, 2008, Section 5(f)(i), Distribution of Excess
Contributions, is amended by deleting the phrase “up to the date of
distribution” in the second sentence thereof and inserting “through the end of
the tax year in which such Excess Contribution is made” in lieu thereof.

6. Effective January 1, 2008, Section 5(h)(i), Distribution of Excess Aggregate
Contributions, is amended by deleting the word “thereto” in the first sentence
thereof and inserting “through the end of the tax year in which such Excess
Aggregate Contribution is made” in lieu thereof.



--------------------------------------------------------------------------------

7. Effective January 1, 2009, Sections 5(i)(iii)(2) and 5(j), shall be amended
by inserting the following at the end thereof:

“Notwithstanding anything herein to the contrary, the Plan shall not accept any
Rollover Contribution from another plan sponsored or maintained by the Company
or any member of the Company’s Affiliated Group.”

8. Effective December 23, 2009, Section 5(k), Salary Reduction and Tax Status of
Pre-Tax Contributions, is amended by inserting the parenthetical “(other than
Roth catch-up contributions)” immediately following the reference to catch-up
contributions therein.

9. Effective November 30, 2009, Sections 7(b)(i), 11(a)(i), 12(c), 12(e) and
12(g)(iii) shall be amended by inserting the following immediately following
each reference to the “Discover Stock Fund” and “Discover Stock” therein:

“(but only through November 30, 2009)”

10. Effective October 23, 2009, Section 7(b)(ii)(2), shall be amended by
deleting the third paragraph thereof and inserting the following in lieu
thereof:

“The Discover Stock Fund is terminated as an investment under the Plan effective
November 30, 2009. Any assets remaining in the Discover Stock Fund as of the day
that is one day after the announcement by Morgan Stanley of 3rd quarter, 2009
earnings (but no earlier than October 23, 2009), shall be liquidated according
to a schedule determined by the Plan Administrator and the proceeds of such
liquidation shall be reinvested in units of the Morgan Stanley Stock Fund.
Notwithstanding the foregoing, for any Participant who is obligated to file
reports under section 16 of the Securities Exchange Act of 1934, the proceeds of
such liquidation shall be invested in the qualified default investment
alternative established under Section 7(d)(i) of the Plan applicable to such
Participant.”

11. Effective November 30, 2009, the first two paragraphs of Section 7(b)(ii)(2)
shall be deleted.

12. Effective November 30, 2009, Section 8(d)(v), Voting and Tendering of
Discover Stock, shall be amended by adding the following to the end thereof:

“Effective November 30, 2009, this Section 8(d)(v) shall no longer be
operative.”

13. Effective January 1, 2008, Section 10(a), Amount of Benefit, is amended by
inserting the following immediately after the first sentence thereof:

“Notwithstanding anything in this Section 10(a) to the contrary, vesting is
provided under the Plan to the extent required under Code section 411(a).”

14. Effective June 1, 2009, Section 10(a)(iii), Vesting in Cash Dividends, is
amended by deleting the phrase “with respect to which” in the first sentence
thereof and inserting the phrase “without regard to whether” in lieu thereof.

 

2



--------------------------------------------------------------------------------

15. Effective January 1, 2007, Section 11(g), Optional Direct Rollover of
Eligible Rollover Distributions, is amended by deleting subsection (i) and
inserting the following in lieu thereof:

“(i) A participant who receives a distribution described in Section 11(a) or a
withdrawal described in Section 12 may direct the Plan Administrator to directly
roll over all or any portion of the distribution or withdrawal as permitted by
Code sections 401(a)(31) and 402(c).

16. Effective January 1, 2007, Section 11(g), Optional Direct Rollover of
Eligible Rollover Distributions, is amended by deleting the second sentence of
subsection (ii) and inserting the following in lieu thereof:

“However, such portion may be transferred only as permitted in Code section
402(c)(2).”

17. Effective January 1, 2010, Section 12(g)(v), Loan Repayment Terms, is
amended by inserting the following after the sixth sentence thereof:

“Notwithstanding the foregoing, effective January 1, 2010, in the discretion of
the Plan Administrator on a nondiscriminatory basis, the note may provide (or
may be amended to provide) that if a Participant with an outstanding loan
terminates employment as a result of a Release, such Participant may continue
making loan repayments directly to the Benefit Center for up to the lesser of
(1) the remainder of the period of such loan or (2) a period of one year after
such Participant’s termination of employment and that any outstanding principal
and interest due at the end of such period shall be paid immediately
thereafter.”

* * * * * * * * *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 29th day of December, 2009.

 

MORGAN STANLEY & CO.

INCORPORATED

By:  

/s/ KAREN JAMESLEY

Title:   Global Head of Human Resources

 

3